1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL BENANTI,                                )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, AND DENYING
                                                         PLAINTIFF’S MOTION TO AMEND THE
14                                                   )   COMPLAINT
     MATEVOUSIAN,
                                                     )
15                  Defendants.                      )   [ECF Nos. 51, 55, 65]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). This matter was
20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On May 15, 2019, the Magistrate Judge issued Findings and Recommendations recommending
22   that Plaintiff’s motion to amend the complaint be denied. The Findings and Recommendations were
23   served on the parties and contained notice that objections were to be filed within fourteen days.
24          On May 31, 2019, Plaintiff filed a motion to strike his motion to amend, which the Court
25   construes as a statement of non-opposition to the Findings and Recommendations. (ECF No. 65.)
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
28   Recommendations to be supported by the record and by proper analysis.
                                                         1
1         Accordingly, it is HEREBY ORDERED that:

2         1.    The May 15, 2019 Findings and Recommendations are adopted in full; and

3         2.    Plaintiff’s motion to amend the complaint is denied, without prejudice.

4
5    IT IS SO ORDERED.

6      Dated:   June 3, 2019                           /s/ Lawrence J. O’Neill _____
7                                             UNITED STATES CHIEF DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
